DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1, 3, 5-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorfi (US 2015/0075693, of record) and further in view of Kraus (US 2017/0213117, of record) and optionally in view of Sugino (JP 2009-36807, of record).
As best depicted in Figures 3A-4B, 8A, and 8B, Dorfi is directed to a tire construction comprising an object or bar code (claimed code pattern) arranged in a sidewall region (Paragraph 40).  Dorfi states that said bar code can be flush, recessed, or protrude form a tire sidewall (Paragraph 39).  Dorfi also teaches (a) the inclusion of indicia or marking symbols 330 or 540 to indicate the presence of a given object or the function of a given object (Paragraph 40) and (b) the inclusion of ribs 530a and 530b that can be viewed as the claimed frame (ribs are seen to “mark” at least two corners of the quiet zone).  In such an instance, the region between said ribs and said code pattern is a quiet zone (gap would be present between the border of the actual bar code and respective ribs and such a gap would correspond with the claimed quiet zone).  This would particularly be the case, for example, when a tire sidewall solely includes indicia 330 (in the absence of indicia 410) to indicate the purpose of the object (e.g. barcode).  Sugino (Figures 1, 3, and 4) is optionally applied to specifically evidence a 
Also, regarding claim 1, Dorfi broadly teaches a barcode-containing tire construction designed to convey information.  While the exact makeup of the barcode is not detailed, QM and DM codes (specific digital codes) are extensively used when forming tire barcodes and as such, one of ordinary skill in the art at the time of the invention would have found it obvious to use such barcodes in the tire of Dorfi.  Applicant has not traversed the Examiner’s assertion of official notice (regarding QM and DM codes) and as such, the well-known in the art statement is taken to be Admitted Prior Art (see MPEP 2144.03).  Kraus is further cited to evidence the conventional makeup of tire barcodes (Abstract, Figures 1-4, and Paragraphs 8, 42, and 45).              
Lastly, with respect to claim 1, ribs in general are disclosed as (a) extending circumferentially beyond an object and (b) extending completely around the perimeter of said object or partially around the perimeter of said object (Paragraph 32 and Figures 2 and 4).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Dorfi with first and second ribs that correspond with first and second corners disposed diagonally with respect to one another given the general disclosure detailed above.  Looking at Figure 4a, for example, when ribs 530a and 530b extend circumferentially beyond object 400, rib or mark 530a would be present at a top left corner (of a perimeter around object 400) and rib or mark 530b would be present at a bottom right corner (of a perimeter around object 400).           
Regarding claims 3 and 5, Dorfi is directed to a tire construction having a quiet zone between a code pattern and a marking symbol or indicia.  While Dorfi fails to expressly teach the dimensions of said quiet zone, a fair reading of Dorfi suggests the inclusion of a quiet zone 
As to claim 6, the quiet zone and light modules are the same surface and thus would have the same reflectance.
With respect to claim 7, see Figures 1-8.
Regarding claims 8 and 9, a fair reading of Dorfi suggests general the inclusion of indicia or marking symbols without limitation in regards to the angle of the edges.  A primary concept of Dorfi is the simple inclusion of indicia or marking symbols to indicate a purpose of the object or barcode to a user and the inclusion of any angle remains consistent with such a purpose.  One of ordinary skill in the art at the time of the invention would have found it obvious to include any number of indicia having edges inclined at “about” 45 degrees absent a conclusive showing of unexpected results.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed arrangement. 
With respect to claim 10, respective marking symbols have a significant circumferential and radial extension and such appears to be consistent with the broad ranges of the claimed 
Regarding claims 11-14, as detailed above, Dorfi teaches that bar code 400 can be flush with, recessed from, or protrude from a tire sidewall (Paragraph 39).  One of ordinary skill in the art at the time of the invention would have similarly found it obvious to form the indicia or marking symbols in a similar manner (Figure 3A depicts indicia 33 that is raised from a tire sidewall surface).  It is emphasized that a primary concept of Dorfi is the inclusion of indicia or marking symbols to indicate a purpose of the object (e.g. barcode) to a user and such occurs if said indicia is recessed or raised.  Also, indicia 410 is not limited to the raised portions depicted in Figure 3A- additional indicia that is separated from the barcode by a quiet zone and is recessed (as a function of being near the barcode and located within the recess) from the sidewall would have been well within the scope of Dorfi.       	
As to claims 15-17, the general inclusion of at least one object or bar code is extremely well known and conventional in the tire industry (different bar codes can be used to provide different information).
Regarding claim 20, as noted above, the ribs (frame) are described as having a geometric shape that at least partially surrounds the recess and such is seen to encompass the specific geometric arrangement required by the claimed invention.  A fair reading of Dorfi suggests that the exact geometry of the ribs is not critical to the inventive concept of Dorfi and Applicant has not provided a conclusive showing of unexpected results for the claimed .   
Response to Arguments
4.	Applicant's arguments filed April 28, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that ribs 430a and 530b only delineate a first side and a second side of the recess 510, rather than an entire perimeter of the recess.  As best can be determined by the Examiner, the mere presence of marks or ribs at first and second corners arranged diagonally to one another satisfies the claimed invention.  Thus, in Figures 4a-4c, a portion of ribs 430a and 530b would be present at each of the four corners when said ribs extend circumferentially beyond respective circumferential ends of the object.  It is clear from Figure 4a that ribs 530a and 530b extend circumferentially beyond object 400 on a left side while the exact location of ribs 530 and 530 on a right side is not entirely clear.  Again, the circumferential extension of ribs or marks circumferentially beyond an object on first and second sides is generally taught by Dorfi (would be expected to be applicable to all of the tire constructions of Dorfi, not simply that depicted in Figure 1). Also, such a configuration would provide complete circumferential protection of said object (ribs or marks can have a greater height from the sidewall and thus provide protection radially above said object and radially below said object.    
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        August 14, 2021